Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 1 of 6. PageID #: 280




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 WEALTH2k, INC.,               )                     CASE NO. 1:19CV1445
                               )
               Plaintiff,      )                     JUDGE CHRISTOPHER A. BOYKO
                               )
           vs.                 )                     OPINION AND ORDER
                               )
 KEY INVESTMENT SERVICES, LLC, )
                               )
               Defendant.      )


 CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon the Motion (ECF DKT #26) of Defendant

 Key Investment Services, LLC (“KIS”) for Leave to File Amended Answer, Counterclaim

 and Third-Party Complaint pursuant to Fed.R.Civ.P. 14(a)(1), Fed.R.Civ.P. 15(a)(2) and

 Fed.R.Civ.P. 21. For the following reasons, the Motion is granted.

                                  I. BACKGROUND

        Plaintiff Wealth2k, Inc. filed the captioned lawsuit on June 21, 2019, alleging breach

 of a long-term oral licensing agreement for a web-based software solution for retirement

 income planning called The Income for Life Model® (IFLM Solution). KIS guaranteed a

 substantial number of software users (retirement professionals) and Wealth2k agreed to a
Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 2 of 6. PageID #: 281




 deeply-discounted licensing fee per monthly user.

        In addition, KIS and non-party Pershing LLC have a confidential agreement by which

 KIS retirement professionals can access specialized software, such as the IFLM Solution, on

 their desktop and laptop computers through Pershing’s digital infrastructure platform called

 the NetX360 Dashboard. Pershing provided a monthly IFLM user count to KIS. KIS added

 $35 per user to its monthly payment to Pershing for the NetX360 Dashboard. Pershing passed

 on that payment to Wealth2k, less a transaction fee.

        On March 1, 2019, KIS instructed Pershing to “cease any future payments to

 Wealth2k and remove access to the system for all licensed bankers and financial advisors

 [i.e., KIS Retirement Professionals] on [March 31, 2019].” (Complaint, ECF DKT #1, ¶ 46

 and Exhibit 1). The instant lawsuit followed. Wealth2k alleges that it fully performed all of

 its obligations, and remains ready, willing and able to provide discounted pricing for the

 IFLM Solution in exchange for at least 1,000 monthly users for the duration of the KIS-

 Pershing Agreement. Wealth2k asserts claims for Breach of Contract, Promissory Estoppel

 and Unjust Enrichment/Quantum Meruit against KIS.

        In the within Motion, KIS contends that when it received the initial document

 production from Wealth2k on January 2, 2020, it learned for the first time about a written

 consulting agreement between David Macchia, founder and chief executive officer of

 Wealth2k, and Marc Vosen, former chief executive officer of KIS. This consulting agreement

 was entered into prior to Vosen’s retirement and Vosen would directly benefit financially by

 its terms. KIS argues that this recently-discovered evidence gives rise to potential additional

 affirmative defenses, counterclaims and third-party claims.


                                               -2-
Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 3 of 6. PageID #: 282




         KIS seeks leave to amend its Answer to Counts Two and Three of Plaintiff’s

 Complaint and to file Counterclaims for Tortious Interference with Business Relations and for

 Civil Conspiracy. KIS also moves to file a Third-Party Complaint against David Macchia and

 Marc Vosen. The Third-Party Complaint will include a claim for Tortious Interference with

 Business Relations against Macchia only; a claim for Breach of Fiduciary Duty against Vosen

 only; a claim for Fraud against Vosen only; a claim for Civil Conspiracy against both

 Macchia and Vosen; and a claim for Implied Indemnity against Vosen only.

         Wealth2k objects on the grounds of prejudice, delay and futility.

                             II. LAW AND ANALYSIS

 Motion for Leave to Amend

         Fed.R.Civ.P. 15(a)(2) reads in part, “The court should freely give leave [to amend]

 when justice so requires.” However, this liberal amendment policy is not without limits. The

 Sixth Circuit has observed: “A motion to amend a complaint should be denied if the

 amendment is brought in bad faith, for dilatory purposes, results in undue delay or prejudice

 to the opposing party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th

 Cir.2010) (citing Crawford v. Roane, 53 F.3d 750, 753 (6th Cir.1995)).

 Delay

         Wealth2k opposes the amendment in part because KIS made the request eight months

 after the case was filed and on the eve of the discovery cut-off. Depositions, therefore, will

 likely have to be reconvened and document production will need to be expanded in scope.

 KIS points out that only after it sifted through the Wealth2k documentary discovery provided

 in January and amounting to 10,500 documents, was the Macchia-Vosen consulting


                                                -3-
Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 4 of 6. PageID #: 283




 agreement revealed. KIS filed soon after to amend its pleadings.

          Delay, by itself, “does not justify denial of leave to amend.” Morse v. McWhorter,

 290 F.3d 800 (6th Cir.2002). In addition, when discovery has not been completed, as is the

 case here, and in light of the impact of the COVID-19 Public Emergency, any prejudice from

 entertaining an amended pleading is minimal.

 Prejudice

          The Court acknowledges that Wealth2k has already had to defend against a dismissal

 motion and that discovery will need to be reopened. However, additional discovery will

 create a time and cost burden for both sides. Furthermore, KIS suggests that if amendment is

 denied, it will initiate a state court action. If the Court agrees with KIS’s request, then at least

 the parties will be litigating in one forum and will not be risking conflicting rulings.

          Addressing the contention that an amendment might necessitate dispositive motion

 practice, the Sixth Circuit noted that “another round of motion practice ... does not rise to the

 level of prejudice that would warrant denial of leave to amend.” Morse, 290 F.3d at 801.

          “In determining what constitutes prejudice, the court considers whether the assertion

 of the new claim or defense would: require the opponent to expend significant additional

 resources to conduct discovery and prepare for trial; significantly delay the resolution of the

 dispute; or prevent the plaintiff from bringing a timely action in another jurisdiction.” Phelps

 v. McClellan, 30 F.3d 658, 663 (6th Cir.1994).

          The Court finds that the prejudice factor does not weigh persuasively in Wealth2k’s

 favor.




                                                 -4-
Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 5 of 6. PageID #: 284




 Futility

        “A proposed amendment is futile if the amendment could not withstand a Rule

 12(b)(6) motion to dismiss.” Cicchini v. Blackwell, 127 F.App’x 187, 190 (6th Cir. 2005)

 citing Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 518 (6th Cir. 2001).

        Wealth2k argues that KIS is seeking to plead a claim for aiding and abetting tortious

 conduct, which is a questionable cause of action under Ohio law. KIS responds that, despite

 Wealth2k’s characterization, its proposed pleadings set forth a properly-recognized claim for

 tortious interference with business relations.

        Wealth2k also contends that Ohio law does not recognize the claim of civil conspiracy

 to commit torts; yet, Wealth2k acknowledges that no Ohio court has squarely held that. (ECF

 DKT #27 at 13). At a minimum, Wealth2k insists that the issue is novel and unsettled and

 this Court should decline to entertain supplemental jurisdiction. In response, KIS cites to

 Ohio and federal case law supporting the viability of civil conspiracy claims if there is an

 actionable underlying tort.

        Wealth2k also argues that Counts One through Four of the proposed Third-Party

 Complaint constitute independent tort claims not indemnity claims, and are procedurally

 improper under Rule 14 third-party practice. KIS points specifically to its plausible implied

 indemnification claim against Vosen.

        It is clear to the parties and to the Court that additional discovery must be conducted if

 KIS’s amendments are sanctioned. At the very least, to maintain its asserted causes of action,

 KIS will have to prove knowing and intentional interference; will have to show an agreement

 between two or more individuals; and will have to demonstrate the existence of an underlying


                                                  -5-
Case: 1:19-cv-01445-CAB Doc #: 33 Filed: 07/04/20 6 of 6. PageID #: 285




 tort to support civil conspiracy.

         In the instant matter, the Court believes that all of the key factors to be considered

 weigh in favor of allowing KIS to amend. Moreover, the Court acknowledges the well-settled

 principle that “federal courts have a strong preference for trials on the merits.” Clark v.

 Johnston, 413 F.App’x 804, 819 (6th Cir. 2011). Any dispute over the viability of

 Defendant’s claims is more appropriately addressed through dispositive motion practice and

 not at the pleading stage of the litigation.

                                     III. CONCLUSION

         Therefore, the Motion (ECF DKT #26) of Defendant Key Investment Services, LLC

 (“KIS”) for Leave to File Amended Answer, Counterclaim and Third-Party Complaint is

 granted. KIS shall file its amended pleading on or before July 16, 2020. Moreover, as the

 Court previously directed, the parties shall file a joint proposed case management schedule,

 including a new fact discovery deadline and settlement conference date. The joint proposal

 shall be filed on or before July 30, 2020.



         IT IS SO ORDERED.

         DATE: July4, 2020


                                         s/Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge




                                                -6-
